EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Esatto, registration no. 30749 on 12/20/2021
The application has been amended as follows: 

In claims
1.	(Currently Amended)  An information processing apparatus comprising:
	a communication interface;
	a memory
	a display device; and
	a controller comprising hardware, the controller being configured to perform:	
	in response to receipt of an installation request for installing of a software via the communication interface, reading the memory to determine the status of the information processing apparatus, status being one of  a setup-finished status in which a certain setup has been done, and 
a setup-unfinished status in which the certain setup has not been done;

			displaying, on the display device, an approval screen prompting a user to approve or not to approve installation of the software ; and
installing the software in response to the user approving installation of the software; and 
	in response to the memory reading indicating that the information processing apparatus is in the setup-unfinished status:
	allowing installation of the software in accordance with the installation request without displaying  the approval screen, and
	when an instruction to execute the software of which an installation state is a half-installed state is received in the setup-finished status, notifying that the installation state of the software is in the half-installed state, completing the installation of the software and executing the software.

8.	(Currently Amended)  The information processing apparatus according to claim 1,
	wherein the controller is further configured to:
	when installation of the software on the information processing apparatus which is in the setup-unfinished status has been started, install the software on the information processing apparatus in the 


9.	(Currently Amended)  A method of installing software on an information processing apparatus provided with a communication interface, a memory and a display device, 
	the method comprising:
	in response to receipt of an installation request requesting for installation of a software via the communication interface, reading the memory to determine the status of  the information processing apparatus, the status being one of  a setup-finished status in which a certain setup has been done,  and 
a setup-unfinished status in which the certain setup has not been done;
	in response to the memory reading indicating that the information processing apparatus is in the setup-finished status:
		displaying, on the display device, an approval screen prompting a user to approve or not to approve installation of the software; and
	installing the software in response to the user approving installation of the software; and 
	in response to the memory reading indicating that the information processing apparatus is in the setup-unfinished status:
and
	when an instruction to execute the software of which an installation state is a half-installed state is received in the setup-finished status, notifying that the installation state of the software is in the half-installed state, completing the installation of the software and executing the software.

14.	(Currently Amended)  A non-transitory computer-readable storage medium for an information processing apparatus provided with a communication interface, a memory, a display device and a controller comprising hardware, the storage storing computer-executable instructions which cause, when executed by the controller, the information processing apparatus to perform:
	in response to receipt of an installation request for installing of a software via the communication interface, reading the memory to determine the status of the information processing apparatus, status being one of a setup-finished status in which a certain setup has been done,  and a setup-unfinished status in which the certain setup has not been done;
	in response to the memory reading indicating that the information processing apparatus is in the setup-finished status:
		displaying, on the display device, an approval screen prompting a user to approve or not to approve installation of the software ; and
	installing the software in response to the user approving installation of the software; and 

	allowing installation of the software in accordance with the installation request without displaying the approval screen; and 
	when an instruction to execute the software of which an installation state is a half-installed state is received in the setup-finished status, notifying that the installation state of the software is in the half-installed state, completing the installation of the software and executing the software.

15.	(Currently Amended)  An information processing apparatus comprising:
	a communication interface;
	a memory
	a user interface; and
	a controller comprising hardware, the controller being configured to perform:[[,]]  
	in response to receipt of a request for installation of software in the information processing apparatus via the communication interface, reading the memory to determine the status of  the information processing apparatus, in the status being one of a first setup status and a second setup status;
	in response to the memory reading indicating that the information processing apparatus is in the first setup status, obtaining user approval of installation through the user interface and installing the software in accordance with the request for installation when the user approval is obtained; and
and
	when an instruction to execute the software of which an installation state is an half-installed state is received in the setup-finished status, notifying that the installation state of the software is in the half-installed state, completing the installation of the software and executing the software.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 11/24/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations in response to receipt of a request for installation of software in the information processing apparatus via the communication interface, reading the memory to determine the status of the information processing apparatus, the status being one of a setup-finished status and a setup-unfinished status, in response to the memory reading indicating that the information processing apparatus is in the setup-finished status, displaying an approval screen and installing the software in response to the user’s approval; and in response to the memory reading indicating that the information processing apparatus is in the setup-unfinished status, installing the software in accordance with the request for installation without displaying the approval .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ANIL KHATRI/            Primary Examiner, Art Unit 2191